                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                   NO. 5 : 15-CR-62 -H
                                   NO . 5 : 15-CR-67 - H
                                   NO . 5 : 15 - CR - 68 -H

 UNITED STATES OF AMERICA ,

        v.

 DUKE ENERGY BUSINESS SERVICES                                        ORDER
 LLC ; DUKE ENERGY CAROLINAS ,                              CORRECTING CLERICAL ERROR
 LLC ; and DUKE ENERGY
 PROGRESS , INC . ,
         Defendants .




        The court h ereby enters th i s              order to correct two clerical

errors in previous orders .

        First ,    the   order    of    March      20 ,   2017 ,     [DE   #89 ,   #95 ,        #98],

directing payment         for    the     invoice      submitted on March            13,         2017 ,

incorrectly         directed     $103 , 265 . 89      for    payment       instead         of     the

correct invoiced amount of $103 , 265 . 39 .                 The law firm of Beveridge

& Diamond , P . C . has confirmed it was paid the total invoice amount

of $103 , 265 . 39 .     Therefore , the order of March 20 , 2017 ,                   [DE #89 ,

#95 ,    # 98] ,    is   hereby        amended      to      direct     total       payment         of

$103 , 265.39 .      Al l other aspects of the order remain unchanged .

        Second , the order of December 5 , 2018 ,                  [DE #114 , #121 , #122) ,

directing payment for the invoice submitted on November 28 , 2018 ,
incorrectly directed $39 , 021 . 03 for payment instead of the correct

invoiced        amount         of   $39 , 821.03 .       The   law   firm   of   Beveridge    &


Diamond , P . C. has confirmed it was paid the total invoiced amount

of $39 , 821.03 .         Therefore , the order of December 5 , 2018 ,              [DE #114 ,

#121 ,     #122] ,        is    hereby     amended       to    direct   total    payment     of

$39 , 821 . 03 .     Al l other aspects of the order remain unchanged .

         The clerk is directed to make a notation of this amendment on

the affected docket entries .
                     91
         This   IP-day         of September 2019 .




At Greenville , NC
#35




                                                     2
